          Case 1:21-cv-00566-AT Document 11 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 DILENIA PAGUADA, on behalf of herself and
 all others similarly situated,
                                                            Docket No: 1:21-cv-00566-AT
                                                            NOTICE OF SETTLEMENT
                                  Plaintiffs,

                      -against-

 HORNADY MANUFACTURING COMPANY
                Defendant.

Now comes the Plaintiff DILENIA PAGUADA, by and through counsel, to provide notice to the

Court that the present cause has been settled between the parties, and states:

   1. A settlement in principle has been reached between Plaintiff and Defendant and settlement

       agreement (“Agreement”) is in the process of being finalized. Once the Agreement is fully

       executed, and certain conditions have been fulfilled pursuant to the Agreement, the parties

       will submit a Stipulation of Dismissal with prejudice, and without costs, pursuant to

       Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

   2. The parties respectfully request that the Court stay this case and adjourn all deadlines and

       conferences.

       Dated:     Queens, New York
                  April 13, 2021

                                                     Respectfully submitted,
                                                     /s/ Mars Khaimov
                                                     Mars Khaimov, Esq.
                                                     Mars Khaimov Law, PLLC
                                                     10826 64th Avenue, Second Floor
                                                     Forest Hills, New York 11375
                                                     marskhaimovlaw@gmail.com




                                                 1
